Citation Nr: 1520447	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-42 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to an earlier effective date for service connection for a foot disability/assignment of a compensable evaluation has been raised by the record in a November 2013  statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was last afforded a VA heart examination in May 2010.  The Veteran contends that his hypertension is more severely disabling than reflected by the currently assigned 10 percent disability rating.  In an October 2010 substantive appeal (VA Form 9), the Veteran reported that he recorded diastolic readings greater than 110 mmHg at home.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected hypertension.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The AOJ should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that updated VA and non-VA treatment records are obtained.

2.  Following completion of the above development, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of the Veteran's hypertension.  The Veteran's claims file should be made available to the examiner performing the examination, and the examiner is asked to indicate his or her review.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In particular, he or she should indicate the predominant diastolic and systolic pressures, whether the Veteran requires continuous medication for control of his blood pressure and any other definite symptoms.  A complete rationale for any opinions expressed must be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

